Dear Mr. Picard:
Your inquiry of recent date prompts our review of the provisions of LSA-R.S. 37:3111 (B), stating:
      B. The board shall be composed of seven persons, five of whom shall be auctioneers; one selected from each public service commission district, and two of whom shall be consumers from the public at-large, all appointed by the governor. Each appointee shall be a citizen of the United States of America and a resident of Louisiana and at least thirty years of age. The initial auctioneer members shall not be required to be licensed but shall obtain a license within a reasonable time after appointment; each subsequent member shall be a licensed auctioneer. The governor shall designate one member of the board to serve as chairman.
LSA-R.S. 37:3111 (B) sets forth the composition of memberships of the Louisiana Auctioneer Licensing Board and further delineates qualifications for board membership. Your specific question concerns the legality of the recent appointment of a new board member from the 1st Public Service Commission District who is currently licensed only as an apprentice auctioneer, reflecting that he can perform auctions only under the supervision of a licensed regular auctioneer for one year.
The statute requires that five of the seven board members be licensed as auctioneers. The individual in question is appointed to serve as one of the five auctioneers, and this office is of the opinion that he must in fact be a licensed auctioneer as defined in LSA-R.S. 37:3103 (4), providing:
      "Auctioneer" means any person who, for another, with or without receiving or collecting a fee, commission, or other valuable consideration, sells or offers to sell property at an auction.
We find further support for our conclusion in that portion of LSA-R.S. 37:3111 (B) allowing the initial auctioneer board members to forego immediate licensure, but requiring "each subsequent member shall be a licensed auctioneer". The individual in question falls in the latter group as a "subsequent member" and accordingly, he must meet all the requirements of LSA-R.S.37:3113 and must further hold a license issued by the board reflecting his certification as an auctioneer.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
BY: ________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL KLK:ams